Citation Nr: 1219493	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  11-09 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to the purchase of a home therapy spa pursuant to a program of independent living services under Chapter 31 of Title 38 of the United States Code.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1963 to February 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied the Veteran's request for the purchase of a home therapy spa pursuant to a program of the independent living services under Chapter 31 of Title 38 of the United States Code.

The Veteran and his spouse provided testimony at a hearing before the undersigned Acting Veterans Law Judge at the RO in March 2012.  A transcript is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Due to the Veteran's severe disabilities, a vocational goal is not reasonably feasible and the Veteran was given an evaluation of independent living services by the Vocational Rehabilitation and Employment Services (VR&E Services).  

2.  The Veteran needs a home therapy spa to exercise in order to better control his service-connected diabetes and strengthen his muscles in order to attempt to gain more independence in his daily living.  


CONCLUSION OF LAW

The criteria for the purchase of a home therapy spa pursuant to a program of independent living services under Chapter 31 of Title 38 of the United States Code have been met.  38 U.S.C.A. § 3100, 3101, 3109, 3120 (West 2002 & Supp. 2011); 38 C.F.R. § 21.1, 21.35, 21.76, 21.160, 21.162 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

The Board notes that Veteran's medical claims file was not made available and only the vocational rehabilitation file and the Virtual VA system were considered in this case.  However, the evidence available to the Board, which included medical records and lay evidence regarding medical treatment, was more than sufficient for the purpose of determining the question at hand.  


Analysis

For those veterans for whom a vocational goal is not reasonably feasible due to severe disabilities, VA conducts a program of independent living services.  38 U.S.C.A. § 3109, 3120.  The program includes the services needed to enable a Veteran to achieve maximum independence in daily living, including counseling, diagnostic, medical, social, psychological, and educational services.  38 U.S.C.A. § 3100, 3101; 38 C.F.R. § 21.35.  Independence in daily living is defined as the ability of a Veteran, either without the services of others or with a reduced level of the services of others, to live and function within such Veteran's family and community.  38 U.S.C.A. § 3101(2); 38 C.F.R. § 21.160(b).  

In VA Precedent Opinion 6-2001, VA's General Counsel found that services requested pursuant to a program of independent living services (in that case, the construction of an enclosed studio on the rear of the veteran's home) may be approved when such services are found necessary as part of an individualized IL program.  In this regard, General Counsel once again noted that VA has both the authority and the responsibility to provide all services and assistance deemed necessary on the facts of a particular case to enable an eligible veteran participating in an independent living program to live and function independently in his family and community without, or with a reduced level of, services from others.  In doing so, General Counsel clarified that the operative word in the forgoing sentence was "necessary," that is, the IL services (to include services that may have a recreational component) provided to the veteran must be vital to achieving the IL goal, not merely desirable or helpful.  For example, in the case before VA's General Counsel  upon which Precedent Opinion 6-2001 was based, the veteran's VR&E counselor had determined that a proposed enclosed-deck studio where the veteran could gain proximity to the outdoors and pursue his painting and photography interests was necessary to permit the veteran to maintain maximum independence in daily living. See VAOGCPREC 6-2001, p. 1.  In addressing the question of whether the assistance proposed by the VR&E counselor could be independently authorized under Chapter 31 as part of the veteran's program of independent living services, General Counsel  determined that providing appropriate accommodations to and modifications of living space remained a viable option under Chapter 31; and that "such a fact-based determination, if supported by the record, in our view would establish the proposed services as among those that may be authorized for an eligible veteran under sections 3120 and 3104(a)(15) of chapter 31." Id., pgs. 1-3, 7. 

The Veteran has been service-connected at 100 percent for type II diabetes mellitus with peripheral neuropathy of the upper extremities and bilateral feet, loss of use of both feet, decreased anal sphincter tone, essential tremors in the right hand, erectile dysfunction, as well as bilateral hearing loss, and tinnitus, effective since May 2006.  His non-service connected disabilities include chronic obstructive pulmonary disease (COPD), hypertension controlled with medication, a lumbar spine disability for which he recently had lumbar spine surgery, skin cancer, depression, and psoriasis with lesions.  

The Veteran has consistently reported that his bilateral neuropathy in both legs causes pain and numbness up to his knees.  He has trouble with keeping balance, lifting his legs in a seated or standing position without assistance, and sitting or walking for long periods of time.  Due to his medications, he has light sensitivity and tremors, especially when reaching away from his body.  He is overweight and has had trouble controlling his blood sugar, but due to his back issues and neuropathy, he is limited in the type of exercise in which he is able to participate.  

The claims file demonstrates that at least one of the Veteran's doctors advised him to engage in non-weight bearing exercise to help manage his blood sugar level and his body weight and indicated that he would benefit from water exercise or therapy.  

In April 2010, a VA Vocational and Rehabilitation Counselor (VRC) determined that in light of the Veteran's severe disabilities, a vocational goal was not reasonably feasible and he was given an evaluation that rehabilitation services would include independent living services.  38 U.S.C.A. § 3109; 38 C.F.R. § 21.35(h)(3).  Based on his physician's recommendations and his medical condition, the Veteran requested the purchase of a home therapy spa.  

In May 2010, he was provided with a Independent Living Assessment, performed by a certified occupational therapist (hereinafter OT).  In the report, the OT described the Veteran's current medical diagnoses and symptoms as well as the resulting limitations.  She reported that his mobility was very limited and he experienced weakness in his upper and lower extremities which impacted most of his activities of daily living, such as feeding, grooming, dressing, toileting, and bathing/showering.  

The OT stated that the Veteran was limited in the amount and type of exercise he was able to perform due to the neuropathy and back pain.  However, he was overweight and his A1C levels had been elevated for several months indicating that his blood sugar was much too high even with the insulin shots he was taking.  She noted that the Veteran's physician recommended that the Veteran exercise in a private professional spa.  

The OT stated that the Veteran would greatly benefit from this type of device because it would be the most effective type of exercise due to his neuropathy and back issues.  She also noted that the Veteran would be unable to visit community pools due to his psoriasis and bowel incontinence issues and that he would need an enclosed room around the pool due to his risk of skin cancer and his light sensitivity resulting from his medications.  

The OT concluded that the Veteran had significant deficits in his ability to perform activities of daily living.  She recommended, among other things, that he receive a therapeutic spa similar to the type the Veteran and his spouse showed her and that it be placed in an enclosed area to decrease the risk of skin cancer while exercising.  

Despite this recommendation, the RO requested an advisory opinion before issuing a decision on the matter.  In November 2010, the Director of VR&E Services (Director) issued an opinion which noted the Veteran's diabetes, tinnitus, incontinence due to diabetes, and psoriasis with lesions and his doctor-prescribed need for non-weight bearing exercise, and concluded that the purchase of an indoor exercise pool is not appropriate at this stage of case development.  The Director stated that there was no evidence that an exercise program utilizing a home spa is the best method to address the Veteran's need to engage in non-weight bearing exercise and that the problems noted with utilizing a public pool would likely also exist in a private pool.  In addition, the Veteran's diabetic neuropathy raised safety concerns about entering and exiting an at home pool without supervision or assistance.  

The Director asserted that the need for non-weight bearing exercise rules out walking and running but leaves other options beyond swimming such as a stationary recumbent bicycle, rowing machine, and a "bow flex" or universalized type resistance machine.  The Veteran was also recommended to register and participate in the VA Move Program, and be referred to a nutritionist and a support group for diabetes, exercise, and weight loss to support a lifestyle change.  

However, as the Veteran and his spouse have noted in several statements in support of the appeal and during their testimony before the Board in March 2012, the Advisory Opinion lacks support for its conclusion.  First, there is evidence that the home therapy spa is the best method for which the Veteran can engage in non-weight bearing exercise.  The OT who performed the May 2010 Independent Living Assessment requested by VR&E Services was a registered and licensed Doctor of Occupational Therapy.  She concluded that the home therapy spa was, in fact, the "most effective type of exercise due to his neuropathy and back issues" and recommended that the spa be provided for the Veteran under the Independent Living Services program.  

The Advisory Opinion was provided by the Director of VR&E services, who has not reported the same level of qualifications in the field of occupational therapy, and did not consider the OT's assessment and recommendations.  

Moreover, the Advisory Opinion did not address several of the non-service connected disabilities, specifically the lumbar spine condition, which the OT found caused significant limitations for the Veteran.  His lumbar spine condition caused limited mobility and, combined with his neuropathy and loss of use of his feet, significant balance problems.  All service-connection and non-service connected disabilities which cause limitations are to be considered when assessing independent living services.  See 38 C.F.R. § 21.160(a).  It seems quite reasonable that a man with such severe disabilities would not be able to exercise with a recumbent bike, row machine, or bow flex-type machine.  

In addition, the Veteran and his spouse have discussed how the issues of sanitation and safety have been addressed in their plans for the spa but have not been addressed in the VR&E Advisory Opinion.  The therapy spas that have been proposed have purification and filtration systems so that the water is used is clean and fresh.  The Veteran will be able to time his exercise around his bathroom needs so that there isn't a concern regarding incontinence during exercising.  

Regarding safety, non-slip surfaces will be used, as well as sturdy hand rails to hold while using and getting in and out of the spa.  The width of the spa with the hand rails would make it so that the Veteran could easily hold on to both sides at once.  The Veteran also stated that he would only use the spa  while someone was with him.  Moreover, a VA Special Adaptive Housing grant was going to provide for the therapy spa to be enclosed so the Veteran did not have to worry about sun exposure and his risk of skin cancer.  

Here, the issue whether the purchasing of a home therapy spa is necessary to help promote the Veteran's independence in daily life.  The Board finds that based on the forgoing and given the severe limitations imposed by his service-connected and non-service connected disabilities, the evidence weighs in favor of finding that it is.  In fact, there is the chance that without this access to exercise, the Veteran's disabilities will continue to worsen.  Therefore, the claim is granted.  


ORDER

Entitlement to the purchase of a home therapy spa pursuant to a program of independent living services under Chapter 31 of Title 38 of the United States Code is granted.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


